Citation Nr: 1754938	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-01 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back condition.

2.  Entitlement to service connection for left lower extremity radiculopathy secondary to the lower back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision by the Houston RO (hereinafter agency of original jurisdiction (AOJ)) which denied service connection claims for a lower back condition and a disability characterized as "Nerve damage left leg/calf."  The Veteran filed a notice of disagreement (NOD) in November 2011.  A statement of the case (SOC) was issued in November 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2013.  

In June 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Following the hearing, the record was held open for a 30-day period to allow the Veteran to submit additional evidence and/or information in support of his claims.  On June 30, 2015, the Veteran's representative requested an additional 30-day extension.  The date for the requested extension has now passed.  Notably, as these claims are being remanded, the Veteran has additional time to submit additional evidence and/or information in support of his claims.

In September 2015, the Board remanded both matters on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development. After accomplishing further action, the AMC denied each claim (as reflected in a July 2016 supplemental SOC (SSOC)), and returned these matters to the Board.

As regards the matter of representation, the Board notes that, while the Veteran previously was represented by the Texas Veterans Commission, in November 2011, the Veteran granted a power-of-attorney in favor of the Disabled American Veterans (DAV) with regard to the claims on appeal.  See VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) received in November 2011.  The DAV represented the Veteran at his hearing.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being fully processed utilizing the paperless, this appeal has now been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on these claims is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran seeks service connection for a lower back condition and for left lower extremity radiculopathy secondary to the lower back condition.  In the September 2015 Remand, the Board instructed the AOJ to obtain a VA spine examination.  With respect to the diagnosed degenerative disc disease of the lumbar spine, the examiner was instructed to provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to in-service event, disease, or injury.  With respect to the diagnosed left L5-S1 radiculopathy, the examiner was instructed to opine whether such impairment represents a separately ratable neurological manifestation of lumbar spine disability, or was caused or is aggravated (worsened beyond natural progression) by lumbar spine disability.  In providing each requested opinion, the examiner was also requested to consider and discuss all pertinent in- and post-service  medical and other objective evidence, as well as all lay assertions--to include the Veteran's competent assertions as to the occurrence of in-service injury, and as to the nature, onset, and continuity of back and leg symptoms in and since service.

Review of the claims file reveals that the development directed was not fully completed.  With respect to the lower back condition, the examiner opined that the Veteran's claimed lower back condition was less likely than not (less than 50 percent probability) incurred in or was caused by the claimed in-service injury, event, or illness.  In support of the conclusion, the examiner indicated that the Veteran did not have any residuals or complaints of a lower back condition until after a motor vehicle accident that he suffered in 1993.  With respect to the left lower extremity radiculopathy, the examiner opined that the Veteran's claimed diagnosis of sciatic nerve paralysis is less likely than not (less than 50 percent probability) incurred in or was caused by the in-service injury.  In support of the conclusion, the examiner indicated that the Veteran's left leg radicular pain only occurred decades after service in 2011 as an isolated event and that it was not directly connected to any in-service event.

As noted, while the examiner addressed the relationship between radiculopathy and service, the examiner did not address the specific questions posed in the prior remand pertaining to a secondary relationship to the lumbar spine disability.  Furthermore, it appears that the examiner also did not consider the Veteran's lay assertions regarding continuity of back and leg symptoms in and since service.  In this regard, during the June 2015 Board hearing, the Veteran stated that, at the time of his in-service injury after falling down the stairs, he felt the pinched nerve at the time of injury.  Additionally, the Veteran stated that he resorted to self-medicating because it was common knowledge that reporting to sick hall would just result in the staff giving a serviceman a Motrin and be asked to leave.  The Veteran further stated that he chose to be stubborn and not seek treatment.  Furthermore, in a July 2011 statement, the Veteran stated after his in-service injury, he was in pain for around three weeks but that the pain got a little better after that.  The Veteran stated that he continued to have off and on back pain since then and in cold temperatures, he would feel a pinch like pain on his back that would travel down to his left leg.

Given the noted deficiencies, the Board finds that the medical evidence of record remains insufficient to resolve these claims, and that further remand of these matters is warranted. See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when the Secretary provides the claimant with a VA medical examination or obtains an opinion, he must ensure that the examination obtained or opinion provided is adequate for the purposes of the determination being made). 

Hence, on remand, the AOJ should arrange to obtain an addendum opinion from the December 2015 examiner, or, if necessary, from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for the Veteran to undergo further examination if one is deemed necessary in the judgement of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to particularly include with respect private (non-VA) medical treatment) explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since March 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 
 
4.  After all available records and/or responses have been associated with the claims file, arrange to obtain from the December 2015 examiner an addendum opinion addressing the etiology of lumbar spine disability and radiculopathy.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an addendum opinion from another appropriate physician, based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect full consideration of the Veteran's documented medical history and assertions.

With respect diagnosed degenerative disc disease of the lumbar spine, following a review of the claims file, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to in-service event, disease or injury-to particularly include the documented back injury during active service.  

In doing so, the physician should consider and discuss the significance, if any, of the documented history of treatment for back bruising in April 1977, the Veteran's description of incurring a falling injury directly onto his back during this event (see June 2015 Board hearing testimony) and his report of chronic low back problems since this injury (see Corpus Christi OPC Physical Therapy Consultation dated June 23, 2011), in light of the Veteran's denial of recurrent back pain after the injury (see Report of Medical History dated August 17, 1981), the normal clinic evaluation of the spine after the injury (see Report of Medical Examination dated August 17, 1981), and the history of a motor vehicle accident in 1993 resulting in a left femur fracture. 

Also, with respect to diagnosed left L5-S1 radiculopathy, the physician should opine whether the such impairment (a) represents a separately ratable neurological manifestation of lumbar spine disability; or, if not (b) was caused OR is or has been aggravated (worsened beyond natural progression) by lumbar spine disability. 

If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying (to the extent possible), the baseline level of disability prior to aggravation. 

In providing each requested opinion, the physician must consider and discuss all pertinent in- and post-service  medical and other objective evidence, as well as all lay assertions--to include the Veteran's  assertions as to the occurrence of in-service injury, and as to the nature, onset, and continuity of back and leg symptoms in and since service. 

The physician is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided. .

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the electronic file(s) since the last adjudication), and legal authority. 
 
8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

